DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Other prior art
	US-20200145982 [0119, 122, 124]
US-20190045490 [0064]

Allowable Subject Matter
Claim 4, 6-12, 14-19, 23-28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the applicant’s submissions of the Information Disclosure Statements dated 11/9/2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Independent Claims
Claim(s) 1, 20, 29, 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP TSG RAN WG1 NR AH#3, Samsung, “On Beam Management, Measurement and Reporting.”  Nagoya, Japan, September 18-21, 2017.
As to claim 1, 20, 29, 30: Samsung teaches a method for wireless communications by a user equipment (UE), comprising: receiving at least one downlink control information (DCI), of a first physical downlink control channel (PDCCH), that schedules at least one dynamic control resource set (CORESET) (section 2.2.2, p.4: QCL reference for that CORESET may be dynamically updated via DCI); and receiving a second PDCCH in the dynamic CORESET, wherein the UE is to apply at least one quasi-co-located (QCL) assumption associated with a physical downlink shared channel (PDSCH) for the at least one dynamic CORESET if one or more conditions are met (section 2.2.2, p.3: PDSCH and the CORESET carrying the scheduling PDCH are received using identical QCL references).

	Dependent Claims
Claim(s) 2, 3, 21, 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP TSG RAN WG1 NR AH#3, Samsung, “On Beam Management, Measurement and Reporting.”  Nagoya, Japan, September 18-21, 2017.
As to claim 2, 21: Samsung teaches the method of claim 1, wherein the one or more conditions comprise the UE receiving an indication the UE is to apply at least one quasi-co-located (QCL) assumption associated with the PDSCH for the at least one dynamic CORESET (section 2.2.2, p.3: a higher-layer parameter Y could be included within the CORESET configuration which enables/disables inclusion of an QI within DCI messages sent via the CORESET).

As to claim 3, 22: Samsung teaches the method of claim 2, wherein the indication is conveyed via at least one of a radio resource control (RRC) reconfiguration message or in a downlink control information (DCI) that schedules the dynamic CORESET (section 2.2.2, p.3: a higher-layer parameter Y could be included within the CORESET configuration which enables/disables inclusion of an QI within DCI messages sent via the CORESET).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samsung in view of Zhang (US-20190281587).
As to claim 5, 24: Samsung teaches the method of claim 1, 20.
Samsung may not explicitly teach wherein the one or more conditions comprise: the PDSCH and dynamic CORESET are co-scheduled by the same DCT; the at least one DCI of the first PDCCH has a transmission configuration information (TCI) field for the PDSCH; and a time offset between the DCI and the dynamic CORESET is greater than or equal to a time duration for applying new QCL.  However, Zhang teaches wherein the one or more conditions comprise: the PDSCH and dynamic CORESET are co-scheduled by the same DCT; the at least one DCI of the first PDCCH has a transmission configuration information (TCI) field for the PDSCH ([0034, 35]: tci-PresentInDCI indicates TCI in DCI of PDCCH for configuring the PDSCH); and a time offset between the DCI and the dynamic CORESET is greater than or equal to a time duration for applying new QCL.
Thus, it would have been obvious to one of ordinary skill in the art to implement TCI in DCI in the PDCCH, taught by Zhang, into the NR communication system, taught by Zhang, in order to implement a well-known feature of a pre-defined protocol and to configure the PDSCH. In addition it would have been obvious to combine Zhang and Samsung in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samsung in view of Frenne (US-20200059951).
As to claim 13: Samsung teaches the method of claim 1.
Samsung may not explicitly teach wherein, the QCL assumption for the dynamic CORESET is based on an assumption that a demodulation reference signal (DMRS) of the second PDCCH shares a QCL relationship with at least one prior downlink transmission.  However, Frenne teaches wherein, the QCL assumption for the dynamic CORESET is based on an assumption that a demodulation reference signal (DMRS) of the second PDCCH shares a QCL relationship with at least one prior downlink transmission ([0113, 127]: DMRS QCL with previously transmitted CSI-RS resource).
Thus, it would have been obvious to one of ordinary skill in the art to implement DMRS QCL with prior transmissions, taught by Frenne, into the NR communication system, taught by Samsung, in order to implement a well-known feature of a pre-defined protocol. In addition it would have been obvious to combine Samsung and Frenne in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273. The examiner can normally be reached M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW C OH/           Primary Examiner, Art Unit 2466